Exhibit 10.6

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk ("[****]") to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

CO-OPERATION AGREEMENT

This AGREEMENT is made

BETWEEN

Luna Technologies

A Division of Luna Innovations Incorporated

2020 Kraft Dr. Suite 2000

Blacksburg, VA 24060

        (hereafter referred to as „LUNA”)

AND

Acterna France SAS

34, Rue Necker

42000 Saint Etienne

France

        (hereafter referred to as „ACTERNA”)



--------------------------------------------------------------------------------

WHEREAS:

A. LUNA is engaged in developing, designing, procuring, manufacturing, selling,
marketing, distributing and maintaining the products set forth in Schedule 1
hereto, including spare parts and supply items therefore (in card form developed
under this Agreement, the “Luna Products”)

B. ACTERNA is engaged in designing, procuring, manufacturing, selling,
marketing, distributing and maintaining the products set forth in Schedule 2,
including spare parts and supply items therefore (with custom software developed
under this Agreement, the “Acterna Products”).

The term “Products” shall include to both Luna Products and Acterna Products.

C. The parties intend to collaborate on the development, marketing and sales of
certain products, such products partially to be developed by LUNA on one side
and partially to be developed by ACTERNA on the other side.

D. Further, the parties intend to enter into an agreement regarding the
marketing, distribution and sale of these products. The product being sold by
each party will be a combination of the parties’ respective products.

THEREFORE IT IS HEREBY AGREED AS FOLLOWS:

 

A. DEVELOPMENT

 

1. Product Detail

 

1.1 LUNA and ACTERNA agree to collaborate on the development, marketing and
sales of an OFDR solution combining a highly integrated OFDR module to be
developed by Luna and a mainframe belonging to the MTS/TB family of mainframes
from ACTERNA, including [****]. The OFDR to be developed by LUNA can only be
operated inside the MTS mainframe to be developed by ACTERNA.

 

1.2 LUNA shall use commercially reasonable efforts to develop a highly
integrated OFDR (Optical Frequency Domain Reflectometer) module according the
specifications as set forth in Schedule 3. This includes the hardware
development as well as the development of embedded application firmware. LUNA
shall use commercially reasonable efforts to complete such development according
to the roadmap as set forth in Schedule 7.

 

2



--------------------------------------------------------------------------------

1.3 ACTERNA shall, for its [***], use commercially reasonable efforts to develop
a new user interface according to the specifications as set forth in Schedule 4
that will drive the OFDR application. This user interface software will also
allow to configure the OFDR module and also display the traces and manage the
measurement results. Acterna will also use commercially reasonable efforts to
develop a new backplane board for the [****] enclosure if it is decided to
integrate the OFDR module inside the [****] platform. ACTERNA shall use
commercially reasonable efforts to complete such development according to the
roadmap as set forth in Schedule 7.

 

1.4 The parties shall co-operate regarding the respective developments on the
basis of good faith. Each party undertakes to provide to the other party the
information regarding its own products / developments such other party
reasonably requires for its development.

For the avoidance of any doubt, the Non Disclosure Agreement concluded between
the parties on February 13, 2006, shall apply to such information.

 

1.5 The roadmap regarding the above described developments, including the
provision of prototypes to the respective other party for testing purposes, is
attached and bincorporated as Schedule 7 to this Agreement. Each party’s timely
performance of development obligations under according to the roadmap is
dependent on the other party’s timely and effective satisfaction of its
responsibilities hereunder, and timely decisions and approvals by the other
party. [****].

The units shall be provided as follows:

[****]

Title in such units /software shall transfer to the receiving party. The parties
shall treat the respective other party’s units with a reasonable degree of care.

 

2. Costs

Each party bears the costs for its developments as conducted according to this
Agreement. Under no circumstances a party shall have a claim against the other
party regarding the reimbursement of such costs.

 

B. DISTRIBUTION AND SALE

 

3. Grant of Distribution Rights

 

3.1 The parties to this agreement will act as distributor for the respective
other party’s Products developed under this agreement. Thus, the following terms
shall be applied depending on which Product is concerned.

Where Luna Products are concerned, the term MANUFACTURER shall refer to LUNA and
the term DISTRIBUTOR shall refer to ACTERNA.

Where Acterna Products are concerned, the term MANUFACTURER shall refer to
ACTERNA and the term DISTRIBUTOR shall refer to LUNA.

 

3.2 MANUFACTURER hereby grants to DISTRIBUTOR and DISTRIBUTOR hereby accepts the
right to distribute through resale, in the case of hardware Products, and to
distribute under sublicense, in the case of software Products, and generally to
market such Products of the other party purchased hereunder as defined on p. 1,
A and B, solely as part of a combination of the parties’ respective Products.

 

3



--------------------------------------------------------------------------------

3.3 The Parties agree that DISTRIBUTOR’s distribution rights under this
Agreement with respect to the other party’s Products shall be limited to the
Territories and customer groups as set forth in Schedule 5 hereto. In certain
Territories and amongst certain groups of customers (the “Customer Groups”),
DISTRIBUTOR’s distribution rights shall be exclusive. These exclusive
Territories and Customer Groups are identified in Schedule 5 hereto. Exclusivity
shall mean that the MANUFACTURER shall neither use other third parties for the
distribution of the Products in the respective Territories or amongst the
respective Customer Groups (regardless of the form of such distribution, in
particular but not limited to distributorship or agency), nor shall the
MANUFACTURER make direct sales in the respective Territories or to the
respective Customer Groups.

 

3.4 DISTRIBUTOR shall have the right to distribute the Products through
sub-distributors.

 

4. Term

The Agreement shall take effect on the latest date appearing on page 13, the
signature page of this agreement (the „Commencement date”) notwithstanding the
date hereof and shall endure for a period of 3 years from the Commencement Date.
After the initial period of 3 years, this Agreement shall renew for further
terms of 1 year until or unless terminated by either party giving to the other
not less than six (6) months prior written notice. For the avoidance of doubt,
the sections specified in 21.3 will survive the termination of this agreement
according to conditions described in the respective Articles.

 

5. Technical Information

 

5.1 Upon execution of this Agreement, MANUFACTURER immediately will step by step
at its own cost furnish to DISTRIBUTOR reproducible copies in English of all
available documentation, data and component lists that MANUFACTURER possesses
and has the right to provide, and that are necessary to enable DISTRIBUTOR to
sell the Products.

 

5.2 MANUFACTURER undertakes also to keep DISTRIBUTOR fully informed of any
material changes, additions or modifications to such documentation, data and
component lists that have an effect on performance.

DISTRIBUTOR has the right to buy [****] demonstration units per Product covered
by this Agreement including such Products as added from time to time. The price
for such demonstration units will be [****]. Any units that are not retained by
DISTRIBUTOR for at least 12 months shall not be considered demonstration units.

 

6. Commercial and Technical Assistance

 

6.1 MANUFACTURER undertakes during the term of this Agreement, at the request of
DISTRIBUTOR, to render from time to time to DISTRIBUTOR reasonable assistance in
connection with the demonstration kits, initial demonstration to customers in
the Territory, the assembly of spare parts, maintenance, support and marketing
of the Products. The cost of such assistance and who shall pay for it will be
agreed in advance between the parties.

 

4



--------------------------------------------------------------------------------

6.2 DISTRIBUTOR shall continuously and vigorously promote, sell and support the
Products through its marketing and sales organizations for sales and support in
the Territory. DISTRIBUTOR names the contact persons for Market Development and
Market Communication for MANUFACTURER’s Products.

 

7. Market Volumes. Purchase and Transfer Prices

 

7.1 Annual sales plans for the Products for the first year of contract duration
are set forth on Schedule 5 of this Agreement.

 

7.2 DISTRIBUTOR shall supply to MANUFACTURER formal quarterly rolling forecasts
of the projected sales volume of the Products in the designated Territories. The
due dates for such rolling forecasts are the 15th day in advance of each
calendar quarter.

 

7.3 The prices for the Products to be paid by DISTRIBUTOR are fixed Transfer
Prices Ex Works MANUFACTURER.

 

7.4 Prices will be as set forth in Schedule 6 to this Agreement and will be
reviewed and updated (annually) always with the effective date of the respective
anniversary of the Commencement Date. At such price review changes requested by
either Party are always subject of prior written mutual agreements between the
Parties. The new agreed prices become part of the Agreement with an amendment to
the applicable schedule hereafter.

 

7.5 Nothing in this Agreement shall constitute an obligation for DISTRIBUTOR to
purchase goods from the MANUFACTURER.

 

8. Orders, Delivery, Invoicing

 

8.1 DISTRIBUTOR may obtain Products by placing orders under this Agreement with
MANUFACTURER.

 

8.2 MANUFACTURER shall send a written order acknowledgement to DISTRIBUTOR
within five (5) working days after receipt of an order from DISTRIBUTOR
confirming the delivery dates requested, or setting forth such other delivery
dates that DISTRIBUTOR is able to meet (which shall be deemed accepted by
MANUFACTURER unless rejected in writing within three (3) working days after the
date of MANUFACTURER’s acknowledgement). In the absence of such acknowledgement,
DISTRIBUTOR’s order shall be considered rejected.

 

8.3 Delivery of the Products will be made to the DISTRIBUTOR sales and
distribution centers Ex Works MANUFACTURER, and all costs of transportation,
insurance, import or other duties shall be met by DISTRIBUTOR. MANUFACTURER will
ship Products ordered by DISTRIBUTOR using a method and carrier selected by
MANUFACTURER unless otherwise instructed in DISTRIBUTOR’s order. MANUFACTURER
will ship freight collect, uninsured, unless otherwise instructed by
DISTRIBUTOR’s order.

 

8.4

Distributor shall, at its own expense, obtain all import and export licenses and
permits, pay customs charges and duty fees, and take all other actions required
to accomplish the export and import of the Products purchased by DISTRIBUTOR.
DISTRIBUTOR understands that MANUFACTURER is subject to regulation by agencies
of the U.S. government, including the U.S. Department of Commerce, which
prohibit export or diversion of certain technical products to certain countries.
DISTRIBUTOR warrants that it will comply in all respects with the export and
re-export restrictions set forth in the

 

5



--------------------------------------------------------------------------------

export license for every Product delivered to DISTRIBUTOR. On the request of
DISTRIBUTOR, MANUFACTURER shall assist DISTRIBUTOR in the process of obtaining
such licenses and permits by providing such information about the Products as
MANUFACTURER possesses as reasonably necessary for such purposes.

 

8.5 All delivery orders from DISTRIBUTOR to MANUFACTURER shall specify (i) the
quantities of the Products, (ii) the prices to be invoiced by MANUFACTURER to
DISTRIBUTOR according to Schedule 6, (iii) the shipping and invoice address,
(iv) specific shipping instructions, if applicable, (v) the requested delivery
date, and (vi) such other information MANUFACTURER may reasonably request from
time to time required to enable MANUFACTURER to fill the order.

 

8.6 The parties undertake to ensure continuity of supply as set forth under this
subsection 8.6. Each party shall continue to sell reasonable quantities of its
respective Products under this agreement to the other party for resale to any
customers with which the other party has a written contract has been entered
during the term of this Agreement, to the extent the other party has continuing
supply obligations to its customer under such written contract, for a period of
up to 5 years following the effective date of the written contract governing
such customer relationship.

 

9. Passing of Risk

The risk for loss or damage to the Products passes from MANUFACTURER to
DISTRIBUTOR when delivery of the Products has been made to DISTRIBUTOR Ex Works
MANUFACTURER.

 

10. Payment

Payment for each Products ordered by DISTRIBUTOR shall be made forty-five
(45) days following receipt of the MANUFACTURER’s invoice by DISTRIBUTOR, but in
no even earlier than forty-five (45) days following delivery Ex Works
MANUFACTURER.

 

11. Sale, Sub-License

 

11.1 DISTRIBUTOR agrees to use vigorous efforts at promoting, selling,
distributing, advertising generally for creating a demand for the Products
throughout the Territories as agreed in Schedule 5 hereto. The responsibilities
for the Territories will be reviewed and should be adjusted if necessary no
later than 6 months after product launch.

 

11.2 DISTRIBUTOR is hereby granted a license to distribute the software
contained in Schedule 1, respectively Schedule 2 hereto to purchasers of the
Products, and to sublicense use of such software to end-user customers of the
Products, solely to run the software in object-code form for use in connection
with such Products. All sublicenses of such software granted by DISTRIBUTOR
hereunder shall be under the end-user license agreement applicable to the
software contained in DISTRIBUTOR’s Product, which shall in any event be as
protective of the MANUFACTURER’s software as the terms of this Agreement.

 

11.3 With the Commencement Date of this Agreement MANUFACTURER undertakes to
transfer to the DISTRIBUTOR sales organizations all sales responsibilities and
sales contacts in the Territories, case by case. On current sales projects of
MANUFACTURER in the Territory transfer activities to DISTRIBUTOR will be
mutually agreed case by case on the basis of the best practices and customer
satisfaction.

 

6



--------------------------------------------------------------------------------

12. Customer Service, Support, Spare Parts and Sub-Assemblies

 

12.1 MANUFACTURER agrees to supply maintenance or repair support including but
not limited to board exchange and calibration services on the Products and its
spare parts and sub-assemblies for a period of two (2) years from the date of
the last delivery of the Products to DISTRIBUTOR.

 

12.2 Spare parts and sub assembly prices for DISTRIBUTOR, respectively its
customers, as well as repair, maintenance, exchange and calibration services for
the Products are set forth in Schedule 6 to this Agreement.

 

13. Non-Solicitation

For the duration of this Agreement and one year following its termination, the
parties shall not, directly or through an affiliated or otherwise related
company, solicit and/or hire any person who is an employee of the other party,
provided that a party shall not be prevented to hire persons who have had no
involvement whatsoever in the contractual relationship constituted by this
Agreement or business hereunder or related to this Agreement during a period of
twelve months preceding the hiring date. For of this Article 13, employees
outside of the Fiber Optic Test and Measurement Group of Acterna shall not be
considered employees of Acterna, and employees outside of the Luna Technologies
Division of Luna Innovations Incorporated shall not be considered employees of
Luna.

The other party shall be entitled, without any limitation, to compensation from
the infringing party for damages arising out of such breach in excess of the
liquidated damages.

For the avoidance of any doubt, nothing in this Agreement shall prevent the
other party from seeking injunctive relief against a breach of this Article 13
by the infringing party.

 

14. Successor Products

If MANUFACTURER procures, develops or markets any successor product not covered
by this Agreement or being a product of the same description and the use as any
of the Products, such product shall be brought within the scope of this
Agreement upon DISTRIBUTOR’s request, as one of the Products and the Schedules
hereto will be amended accordingly.

 

15. Liability

 

15.1 DISTRIBUTOR shall not be liable to MANUFACTURER and MANUFACTURER shall not
be liable to DISTRIBUTOR or to any other person or institution for any loss or
damage whatsoever or howsoever caused arising directly or indirectly in
connection with the Products, parts, or otherwise other than as imposed by the
law relating to this Agreement. DISTRIBUTOR and MANUFACTURER mutually and
expressly exclude liability to each other for consequential loss or damage
including but not limited to loss of profit, business, revenue, goodwill or
anticipated savings, unless such claim is based on gross negligence or wilful
misconduct.

 

7



--------------------------------------------------------------------------------

15.2 MANUFACTURER undertakes to take out and maintain adequate insurance cover
with a reputable insurance company against liability which MANUFACTURER or
DISTRIBUTOR may incur to a customer or any other person in connection with the
Products or any information or documentation or training supplied therewith or
upon which DISTRIBUTOR has relied. MANUFACTURER shall upon request of
DISTRIBUTOR produce its policy of such insurance, the premium receipt and
insurance certificate.

 

16. Force Majeure

The parties shall be under no liability to each other in any way whatsoever for
destruction, damage, delay or any other matters of any nature whatsoever arising
out of war, rebellion, civil commotion, strikes, lock outs and industrial
disputes, fire explosion, earthquake, act of God, flood, drought or bad weather,
the requisitioning or other act or order by any government department, council
or other constituted body, or any other similar circumstances or happenings
beyond their control.

 

17. Warranty

 

17.1 MANUFACTURER warrants that the Products shipped under the scope of this
Agreement substantially work within their specifications and conform to local,
national and international standards and requirements affecting the Territory.

 

17.2 MANUFACTURER warrants to DISTRIBUTOR that the Products and parts purchased
by DISTRIBUTOR are free from defects in respect of material and workmanship, and
MANUFACTURER undertakes to repair or replace the Products, part or sub-assembly
found defective within a period of 24 months from Ex Works delivery under this
Agreement, subject to compliance with the provisions of (17.3) below.

 

17.3 Upon receipt of a claim from DISTRIBUTOR under the warranty period agreed
in (17.2), MANUFACTURER shall forthwith test and inspect the Products at
MANUFACTURER’s expense and return to DISTRIBUTOR, freight paid by MANUFACTURER.
Replacement parts, items or Products shall be sent by MANUFACTURER to
DISTRIBUTOR freight prepaid Original freight cost from DISTRIBUTOR to
MANUFACTURER of deemed defective Products will be borne by DISTRIBUTOR.

Notwithstanding the foregoing, prior to returning any Product, DISTRIBUTOR must
obtain a Return Materials Authorization (RMA) number from MANUFACTURER pursuant
to MANUFACTURER’s RMA procedures, and in cases where MANUFACTURER is unable to
confirm the existence of a defect in any Product returned to MANUFACTURE (“NDF
Product”), DISTRIBUTOR shall be responsible to pay or reimburse MANUFACTURER for
the shipping costs incurred with respect to the original return of the NDF
Product from DISTRIBUTOR to MANUFACTURER, and MANUFACTURER’s return of the NDF
Product back to DISTRIBUTOR.

 

18. Indemnities

 

18.1 MANUFACTURER agrees to protect and save harmless and defend at its own
expense DISTRIBUTOR from and against any and all third-party claims that allege
infringement by MANUFACTURER’s Products of patents, trade marks, industrial
designs, copyrights or other intellectual property rights issued under the laws
of the United States and any other country affecting the Territory.

 

8



--------------------------------------------------------------------------------

18.2 MANUFACTURER’s obligations under 18.1 are contingent on: DISTRIBUTOR
(i) providing MANUFACTURER prompt notice of any claim described in 18.1
above(ii) MANUFACTURER having the sole right to defend any such claims and make
settlements thereof at its own expense, and (iii) DISTRIBUTOR providing, at
MANUFACTURER’s expense, reasonable assistance in connection with the defense or
settlement of the claim.

 

18.3 MANUFACTURER shall have no obligation under Section 18.1 to the extent any
claim of infringement is caused by (i) use of the MANUFACTURER’s Product in
combination with any other product not provided by MANUFACTURER if the
infringement would not have occurred but for such combination; (ii) any
alteration or modification of the MANUFACTURER’s Product which MANUFACTURER did
not authorize, if the infringement would not have occurred but for such
alteration or modification; or (iii) MANUFACTURER’s compliance with
DISTRIBUTOR’s design specifications, if the infringement would not have occurred
but for MANUFACTURER’s implementation of such specifications.

 

19. Patents, Trademarks and Intellectual Property Rights

 

19.1 The parties acknowledge the any intellectual property (“IP”) continues to
vest in the party who owned such IP prior to the commencement of this Agreement.
In particular but not limited to, this applies to any trade marks, trade names,
copyrights, patents and other intellectual property rights used or embodied in
or in connection with a party’s pre-existing products and / or resulting from a
party’s previous development efforts. In addition, each party shall continue to
own all IP developed by that party following the commencement of this Agreement,
regardless of whether such IP was created or acquired in connection with this
Agreement. No party shall during or at any time after the expiry or termination
of this Agreement in any way question or dispute the other party’s ownership of
any such rights.

 

19.2 MANUFACTURER or DISTRIBUTOR respectively shall not during or after the
expiry or termination of this Agreement, without the prior written consent of
the other Party, use or adopt any name, trade name, trading style or commercial
designation that includes or is similar to or may be mistaken for the whole or
any part of any trade mark, trade name, trading style or commercial designation
used by the other Party as a trademark.

 

20. Confidential Information

 

20.1 Each party (the “Disclosing Party”) has imparted and may from time to time
impart to the other party (the “Receiving Party”) certain confidential
information and documentation relating to the Products, its marketing, use,
maintenance, operation and software including technical specifications therefore
(together with the types of information described as confidential in the
Non-Disclosure Agreement between the parties, “Confidential Information”) and
the Receiving Party hereby agrees that it shall use such Confidential
Information solely for the purposes of this Agreement and that it shall not
disclose, whether directly or indirectly, to any third party (including end
customers), such information other than is required to carry out the purposes of
this Agreement.

 

20.2 In the event that disclosure is necessary, Receiving Party will obtain the
prior written approval of the Disclosing Party and then will obtain from such
third parties duly binding agreements to maintain in confidence the information
disclosed to the same extent at least as the Receiving Party is so bound to the
Disclosing Party hereunder.

 

9



--------------------------------------------------------------------------------

20.3 The Receiving Party further agrees that on expiry or termination of this
Agreement it shall return or destroy (as the Disclosing Party may instruct) such
information and documentation and it shall not itself or through any subsidiary,
agent or other party sell, market, distribute, manufacture or otherwise deal
with the Products or have the same manufactured for it based on any technical or
Confidential Information supplied to it by the Disclosing Party, with the
exception of information or action needed to Service the Product (cf
Article 12).

 

20.4 Obligations regarding handling of Confidential Information will remain
valid for a period of 5 years following termination of this agreement.

 

21. Termination or Expiry

 

21.1 Notwithstanding any other provisions herein contained, this Agreement may
be terminated forthwith by one Party by notice in writing if any of the
following events shall occur:

 

(i) if the other Party shall commit any act of bankruptcy, or shall cease to
carry on business;

 

(ii) if the other Party shall at any time be in material default under this
Agreement and shall fail to remedy such material default within ninety
(90) days. after receiving written notice thereof from the non-defaulting party;

 

(iii) if the other Party is by any cause prevented from performing its
obligations hereunder for a continuous period of three (3) months or for a total
period of six (6) months in any period of twelve (12) consecutive months. If any
such event referred to in (i), (ii), or (iii) above shall occur, termination
shall become effective forthwith or on the date set forth in such notice.

 

21.2 The expiry or termination of this Agreement shall be without prejudice to
the rights of the parties accrued up to the date of such expiry or termination.

 

10



--------------------------------------------------------------------------------

21.3 Upon termination or expiration of this Agreement the provisions of Sections
8.6,12,13,15 through 20, 29 and 30 and all payment obligations incurred prior to
the effective date of such termination or expiration shall survive. All other
provisions of this Agreement shall terminate.

 

22. Information

DISTRIBUTOR agrees and undertakes to provide MANUFACTURER at mutually agreed
intervals or at such reasonable times or at request of MANUFACTURER with
information concerning sales of the Products and parts thereof and any changes
in the Territory relating to demand, ultimate users and customers, the
activities of competitors and such other matters and information in any way
relating to the performance of this Agreement. MANUFACTURER undertakes to do all
such reasonable acts and things as may be necessary or helpful to extend and
improve the Product and goodwill in the Territory.

 

23. Title in the Products

Title in the products shall pass to DISTRIBUTOR when delivery of the Products
has been made Ex Works MANUFACTURER.

 

24. Waiver

Failure or neglect by one Party to enforce at any time any of the provisions
hereof shall not be construed nor shall be deemed to be a waiver of its rights
hereunder nor in any way affect the validity of the whole or any part of this
Agreement nor prejudice the respective Party’s rights to take subsequent action.

 

25. Assignment

This Agreement shall not be assigned by a party, in whole or part, to any party
without the prior written consent of the other party. Notwithstanding, either
party may assign this Agreement without the consent of the other in connection
with a sale of all or substantially all of such party’s business or assets,
whether by merger, asset sale, consolidation or the like. Subject to the
foregoing, this Agreement shall bind and inure to the benefit of the parties and
their respective successors and assigns.

 

26. Notices

Any notice required or permitted under the terms of this Agreement or required
by statute, law or regulation shall (unless otherwise provided) be in writing
and shall be delivered in person, sent by registered mail or air mail as
appropriate, properly posted and fully prepaid in an envelope properly addressed
or sent by Telefax to the respective parties as follows:

 

LUNA

  

  Luna Technologies, a Division of Luna Innovations Incorporated

  

  2020 Kraft Dr. Suite 2000

  

  Blacksburg, VA 24060

  

  Fax: 1-540-961-5191

 

11



--------------------------------------------------------------------------------

ACTERNA

        Acterna France SAS

        34 Rue Necker

        42000 Saint Etienne, France

        France

        FAX NUMBER +33 4 77 47 89 70

or to such other address or Telefax number as may from time to time be
designated by notice hereunder. Any such notice shall be in the English language
and shall be considered to have been given at the time when actually delivered,
sent by TelefAx or in any other event within fourteen (14) days after it was
mailed in the manner herein before provided.

 

27. Agreement

This Agreement supersedes any arrangements, understandings, promises or
agreements made or existing between the parties hereto prior to or
simultaneously with this Agreement and constitutes the entire understanding
between the parties hereto. Except as otherwise provided herein, no addition,
amendment to or modification of this Agreement shall be effective unless it is
in writing and signed by and on behalf of both parties.

 

28. Headings

The headings of the paragraphs of this Agreement are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

 

29. Severabilitv

In the event that any of the terms, conditions or provisions contained herein
shall be determined invalid, unlawful or unenforceable to any extent, such term,
condition or provision shall be severed from the remaining body of the Agreement
which shall continue to be valid and enforceable to the fullest extent permitted
by law.

 

30. Governing Law

The rights and obligations of the parties to the Agreement and the
interpretation of this Agreement shall be governed by and construed in
accordance with the laws of England without giving effect to its conflict of
laws provisions. The application of the United Nations Convention on Contracts
for the International Sales of Goods (the “CISG”) is explicitly excluded. The
competent courts shall be the English courts.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date,
set forth opposite their respective names.

 

SIGNED for and on behalf of      LUNA     

August 18th, 2006                             /s/ R J Soller

          Date                            Name    Brian J. Soller        

__________________________________________________________________________________

Date                               Name

   SIGNED for and on behalf of      ACTERNA     

August 18th, 2006                             DILUIGI ENZO

          Date                            Name              

/s/ Diluigi Enzo

       

__________________________________________________________________________________

Date                               Name

  

Schedules:

1: Luna Products

2.: Acterna Products

3.: Specifications for OFDR module

4.: Specifications for MTS/TB module

5.: Territories / Customer Groups

6.: Prices

7.: Roadmap

 

13



--------------------------------------------------------------------------------

Co-Operation Agreement between Luna and Acterna Schedule 1

Luna Products

 

  •   OBR (Optical Backscatter Reflectometer) Module

 

14



--------------------------------------------------------------------------------

Co-Operation Agreement

between Luna and Acterna Schedule 2

Acterna Products

[****]

 

15



--------------------------------------------------------------------------------

        Co-Operation Agreement         between Luna and Acterna
        Schedule 3

Specifications for OFDR Module

TBD

 

16



--------------------------------------------------------------------------------

Co-Operation Agreement

 

        between Luna and Acterna         Schedule 4

Specifications for MTS/TB Module

This is not required since the only module is the OFDR module which is described
in schedule 3

 

17



--------------------------------------------------------------------------------

        Co-Operation Agreement         between Luna and Acterna
        Schedule 5

Territories / Customer Groups

 

1. ACTERNA shall be the exclusive distributor for Luna Products in the following
geographies and customer groups:

[****]

ACTERNA shall be the non-exclusive distributor for Luna Products in the
following geographies and customer groups:

[****]

 

2. LUNA shall be the exclusive distributor for Acterna Products in the following
geographies and customer groups:

[****]

LUNA shall be the non-exclusive distributor for Acterna Products in the
following geographies and customer groups:

[****]

 

18



--------------------------------------------------------------------------------

        Co-Operation Agreement         between Luna and Acterna
        Schedule 6

Prices

[****]

[****]

 

19



--------------------------------------------------------------------------------

        Co-Operation Agreement         between Luna and Acterna
        Schedule 7

Roadmap

[****]

 

20